Citation Nr: 0719184	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for service connected residuals of a fracture of 
the eleventh thoracic vertebra (T-11).

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected chondromalacia patellae of the left 
knee with superior inferior patellar tendonitis, a 
ganglion cyst and status-post partial resection of the 
inferior patellar tendon.

3.	Entitlement to an initial compensable rating for service 
connected sartorius muscle sprain and entrapment syndrome, 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for residuals of a compression 
fracture of T-11, evaluating it at 10 percent; chondromalacia 
patellae of the left knee with superior inferior patellar 
tendonitis, a ganglion cyst and status-post partial resection 
of the inferior patellar tendon, evaluating it at 10 percent; 
and sartorius muscle sprain and entrapment syndrome of the 
right hip, evaluated at zero percent.  (The RO also granted 
service connection for tinnitus and chondromalagia of the 
right knee.)  The RO issued a notice of the decision in 
September 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in January 2005 with respect to the 
ratings assigned for his thoracic spine disability, left knee 
disorder and right hip muscle sprain.  Subsequently, in April 
2005, the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in February 2006.

The veteran did not request a hearing on this matter.

The veteran contends, in essence, that he has headaches 
secondary to his service-connected status-post fracture of T-
11, which raises a claim for secondary service connection.  
38 C.F.R. § 3.310 (2006).  This matter is referred to the RO 
for appropriate action.

With respect to the veteran's claim for an initial rating in 
excess of 10 percent for his left knee disability, this 
aspect of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's residuals of a fracture of T-11 include 
pain, muscle spasm and abnormal spinal contour, but not 
forward flexion of less than 80 degrees; there is no 
medical evidence of any secondary compensable neurological 
manifestations or X-ray evidence of deformity of T-11.

3.	The veteran continues to have right hip pain secondary to 
sartorius muscle sprain and entrapment syndrome, along 
with definite discomfort in attempted internal rotation 
with the leg extended and against resistance, which more 
nearly approximates limitation of rotation the hip with an 
inability to toe-out more than 15 degrees; range of motion 
of the hip otherwise is essentially full with no  
limitation of extension to 5 degrees; limitation of 
flexion to 45 degrees or less; or limitation of abduction 
with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.	The criteria for a rating of 20 percent, but no more than 
20 percent, for residuals of a compression fracture of T-
11, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5237 
(2006).



2.	The criteria for an initial 10 percent rating for service 
connected sartorius muscle sprain and entrapment syndrome 
of the right hip, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2004 letter from the RO satisfies these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to apprise VA of any other 
supporting evidence or information.  While this letter did 
not apprise the veteran of the type of evidence needed to 
substantiate his higher rating claims, namely, that his 
service connected disorders were more severe than rated, the 
veteran, in his April 2005 substantive appeal, demonstrated 
actual knowledge of this standard by stating that his 
disorders "are all more severe than current evaluations 
indicate."  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he knew of the evidence 
needed to substantiate his claims, and received notice of the 
avenues by which he might obtain such evidence as well as the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the February 2004 
letter.  The RO did, however, supply notice of these Dingess 
elements in a March 2006 correspondence.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the September 2004 RO decision that is the subject of this 
appeal in its February 2004 letter.  The RO failed, however, 
to supply complete Dingess notice prior to the decision, and 
it did not cure the timing defect by issuing an SSOC after it 
had provided the March 2006 Dingess correspondence.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  

With respect to this belated Dingess notice, where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In Sanders, the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence establishing a greater level of 
disability is lacking.  Sanders, at *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In addition, the Board finds it noteworthy 
that the veteran, through his accredited representative, 
submitted a Brief in April 2007, after he had received the 
belated (March 2006) Dingess notice, wherein he raised no 
issue with respect to the late Dingess notice and further 
discussed the manner in which VA determines disability 
ratings, thereby demonstrating actual knowledge of this 
aspect of the Dingess notice requirement.  See Brief at 3-4.  
The veteran has not raised an earlier effective date claim, 
and in view of the foregoing, the Board cannot conclude that 
the defect in timing of Dingess notice affected the essential 
fairness of the adjudication.  The presumption of prejudice 
is therefore rebutted.  Id., at *10.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  


Spine Disorders
At the time the veteran filed his increased rating claim in 
February 2004, the following relevant provisions relating to 
back disabilities were in effect: According to 38 C.F.R. § 
4.71a, a veteran, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
will receive a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A veteran would be awarded a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A veteran will garner a 40 percent rating when he 
exhibits forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The next higher rating of 50 percent 
will be awarded when a veteran displays unfavorable ankylosis 
of the entire thoracolumbar spine, and a veteran will 
generate the maximum 100 percent evaluation if he has 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5237.  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).    

The Board also comments that, in addition to a rating for 
orthopedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should 
receive compensation for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Hip Disorders
Turning to hip disorders, Diagnostic Code 5251 indicates that 
a veteran will generate a maximum 10 percent evaluation for 
limitation of extension of the thigh to five degrees.  
Limitation of thigh flexion to 45 degrees will warrant a 10 
percent rating, while limitation of flexion to 30 degrees, 20 
degrees or 10 degrees will produce evaluations of 20 percent, 
30 percent and 40 percent respectively under Diagnostic Code 
5252.  

Pursuant to Diagnostic Code 5253, a veteran with limitation 
of rotation who cannot toe-out more than 15 degrees of the 
affected leg will receive 10 percent, and a limitation of 
adduction manifested by an inability to cross legs will 
similarly produce a 10 percent rating.  This Code also 
provides for a maximum 20 percent evaluation for limitation 
of abduction with motion lost beyond 10 degrees.   

Other Diagnostic Codes contained in 38 C.F.R. § 4.71a 
pertaining to the hip are not for application, as the 
evidence does not disclose the presence of hip ankylosis, 
impairment of the femur or flail joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255.          

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability ratings for his spine, left knee and right hip 
muscle sprain disorders, as opposed to having filed a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The veteran thus seeks appellate review of the RO's initial 
disability ratings because of his dissatisfaction with them 
and objects to these evaluations as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.


c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 
a. Factual Background 
A General Medical Examination, dated May 2004, a few months 
before the veteran's discharge from service, indicates that 
he had low back pain, with radiation of pain to the lower 
thoracic spine.  The veteran stated that this pain, rated as 
a 1/10 to a 7/10, occurred three times weekly.  The pain 
worsened with bending and lifting, but alleviated with laying 
down, resting and stretching the back.  X-rays at this time 
revealed a compression fracture, and on physical exam, the 
veteran displayed 95 degrees flexion, and had a normal gait 
and posture.  He also had muscle spasm and tenderness at the 
T-12.  The examiner diagnosed the veteran with thoracolumbar 
pain secondary to mild compression fracture of T-11.      

At this time, the clinician also assessed the veteran's right 
hip.  The clinician noted the veteran's complaints of right 
hip pain of 5/10 occurring three times weekly and exacerbated 
by running, sitting and sit-ups.  The veteran had full 
flexion and extension, internal and external rotation as well 
as full adduction and abduction at this time.  He had 
tenderness at the right groin area, but no clicking with 
flexion or extension.  X-rays were normal, and the clinician 
diagnosed the veteran with right hip pain secondary to 
sartorius muscle sprain and entrapment syndrome.     

In his January 2005 NOD the veteran described his current 
symptoms relating to his thoracolumbar spine disability.  
Specifically, he indicated that he had chronic back pain and 
a tingling sensation in the middle to lower back, with 
constant pain whenever sitting or standing.  The pain 
increased when the veteran lifted moderate weight, hunched 
over or stood for prolonged periods of time.  He also stated 
that he experiences radiating pain up to his neck and 
shoulders, which caused stiffness and chronic headaches.  

In regard to his right hip disorder, the veteran stated that 
his hip pain increased when sitting, standing or walking for 
long periods of time, causing a throbbing sensation.  He also 
reported having chronic stiffness or soreness from prolonged 
sitting. 

A May 2005 VA X-ray report of the right hip disclosed a 
symmetrical pelvis without bony or soft tissue abnormality 
noted.  The clinician therefore assessed the veteran as 
having a pelvis and right hip within normal limits.  

Thereafter, in June 2005, the veteran submitted to a VA 
examination.  The physician noted that he had reviewed the 
veteran's claims file extensively.  At this time the veteran 
reported having tense neck muscles and headaches with 
constant stiffness.  Motrin helped somewhat, but the tension 
remained.  He also rated his back pain at a 6/10, with an 
elevation to 8 or 9/10 during flares.  Movement of boxes, 
freight and stacking shelves tended to aggravate the back 
pain, and the veteran conveyed that he does not generally 
lift heavier than 40 lbs., although when he does with 
repetition, a back spasm results.            

Turning to the right hip, the veteran indicated that he 
experienced stiffness and throbbing when seated for longer 
than 30 minutes.  Thereafter, the veteran could straighten 
the leg and stretch, which would cause a pop, thereby 
improving his hip symptoms.  When walking, the veteran could 
feel stinging on the posterior extension of the hip, which 
required him to stretch and pop it again.  This scenario 
always happened while driving.  The veteran rated his right 
hip pain as 2/10 constantly and 10/10 during flares.  He 
asserted that he had weakness and stiffness in addition to 
muscle spasm.  His lower back had tenderness, but his right 
hip did not.  

All of the joints caused fatigue and lack of endurance.  The 
veteran did not miss work due to these disabilities nor was 
he totally incapacitated by them.  

The veteran indicated that recently he had begun to 
experience pain in the bilateral shoulders with radiation to 
the elbows.  He described these sensations as a feeling of 
lack of circulation.  The veteran's wrists and ankles felt 
fine, but his feet could hurt, with particular stiffness in 
the morning.  

The June 2005 physical examination disclosed that the veteran 
had tenderness to palpation about the T12 thoracic spine 
region, extending downward to the iliosacral joints, 
particularly on the right, and he did exhibit right muscle 
spasm, with some rotary scoliosis with concavity to the right 
side.  In terms of range of motion of the lumbar spine, the 
veteran could flex to 95 degrees at first, but decreased to 
90 degrees flexion on repetition.  By third repetition, the 
veteran began to show increased muscle spasm on the right 
side with discomfort.  Continued repetition decreased flexion 
to 80 degrees at the least, with much muscle spasm and pain 
at this level.  The veteran could extend to 35 degrees, with 
discomfort at 35 degrees, and he demonstrated bilateral 
lateral flexion to 30 degrees without discomfort as well as 
bilateral rotation to 45 degrees absent discomfort.  He also 
admitted to having dribble with urge incontinence at times 
when he attempts to extend and has a full bladder, but had no 
stool incontinence.    
  
Turning to an examination of his right hip, the veteran at 
this time displayed full flexion bilaterally to 125 degrees.  
He could abduct to 45 degrees in both directions and adduct 
to 25 degrees bilaterally.  He had external rotation of 60 
degrees bilaterally, although the right hip showed some 
discomfort at full range of 60 degrees external rotation.  
Internal rotation amounted to 40 degrees without discomfort, 
and with legs extended, internal rotation against resistance 
of the left hip did not cause discomfort.  However, with the 
right hip attempting to internally rotate, the veteran 
experienced pain about the sartorius muscle region.  The 
veteran thus had definite discomfort in attempted internal 
rotation with the leg extended and against resistance.  

Based on these data, the physician diagnosed the veteran with 
muscle spasm of the lumbar involvement as well as resulting 
rotoscoliosis and encephalgia; bilateral patello-femoral 
syndrome with left effusion; and continuing right sartorius 
muscle entrapment.        

In a Compensation & Pension Spine Questionnaire, the veteran 
indicated that he has pain in the middle to lower back, 
rating it on a scale of 6/10.  He conveyed that the pain 
radiated up to the neck and down to the tailbone.  He also 
answered affirmatively for weakness, stiffness, tenderness, 
fatigue and lack of endurance, but negatively for spasm or 
incapacitating episodes in the last 12 months.  Precipitating 
factors for back pain were standing, bending, lifting and 
other daily activities, while he listed alleviating factors 
as painkillers.  The veteran indicated that he had moderate 
flare-ups occurring weekly, which last a few hours at a time 
to all day long.  He had not received a diagnosis of 
arthritis, and he continued to work without restrictions due 
to pain, although pain reportedly slowed him down at work.  
The veteran disclosed that he had constant pain and 
discomfort, which limited his ability to play with his child.  

In his Compensation & Pension Joints Questionnaire, the 
veteran stated that he had pain in the right hip and left 
knee, rating each as a 6/10.  He also indicated that he 
experienced weakness, stiffness, swelling, instability, 
locking and lack of endurance.  The veteran listed such 
precipitating factors as walking, standing, sitting and 
driving, with alleviating factors of laying down, stretching 
and painkillers.  He stated that he had moderate, monthly 
flares that limited his daily activities, lasting for a few 
hours at a time.  Pain in his right hip made walking tender 
with a limp, and the left knee locked when walking.  He again 
indicated that he worked without restrictions due to his pain 
or disability, although pain and discomfort impacted his 
daily activities of driving.         

b. Discussion
The Board determines that the evidence weighs in favor of a 
rating of 20 percent, but no more than 20 percent, for the 
veteran's service connected residuals of a fracture of T-11.  
Specifically, while the veteran displayed forward flexion 
ranging from a maximum of 95 degrees to a minimum of 80 
degrees on repetition with pain, which would preponderate 
against a higher rating, the June 2005 VA physician expressly 
noted that the veteran had right muscle spasm in the back, 
with some scoliosis with concavity to the right side of the 
back.  These manifestations are expressly contemplated by the 
20 percent rating under Diagnostic Code 5237.  While the 
latter code applies to cervical and lumbar segments of the 
spine, the Board finds that such findings support a 20 
percent rating as the old vertebral fracture is near the 
lumbar segment and it is apparent that the muscle spasm 
affects the lumbar spine to this extent.  

The evidence of record does not support the next higher 
rating of 40 percent, as the veteran has not exhibited 
forward flexion of the thoracolumbar spine to 30 degrees or 
less (even when considering pain), nor has he received a 
diagnosis of favorable ankylosis of the entire thoracolumbar 
spine.  It is apparent from clinical and X-ray examinations 
that the veteran's vertebral (T-11) fracture is well healed 
and there is no indication of deformity.  As service 
connection is not in effect for degenerative disc disease and 
the record is silent for any disc disease associated with the 
T-11 vertebral fracture, 38 C.F.R. § 4.71a, Diagnostic Code 
5243 relating to intervertebral disc syndrome is not 
applicable.  Moreover, the evidence does not reflect that the 
veteran has experienced incapacitating episodes of symptoms 
due to the vertebral fracture having a total duration of at 
least four weeks in the past 12 months, nor is there clinical 
evidence of any other neurological complications from a 
fracture of T-11 warranting a separate compensable rating.  
The Board has considered the veteran's complaints of urinary 
dribble with urge incontinence at times with attempts to 
extend and with a full bladder reported upon the June 2005 
examination.  However, the medical evidence does not show the 
wearing of absorbent materials that must be changed daily, 
daytime voiding interval between two and three hours or 
awakening to void two or more times per night due to an old 
fracture of T-11.  Thus, a separate compensable rating is not 
warranted for voiding dysfunction or urinary frequency under 
38 C.F.R. § 4.115a.  

In view of the foregoing, an increased rating to 20 percent 
for the veteran's residuals of a fracture of T-11, but no 
more than 20 percent, is warranted.  The Board has considered 
the doctrine of reasonable doubt (38 U.S.C.A. § 5107(b)) on 
the question of a rating in excess of 20 percent, but the 
preponderance of the evidence is against an even higher 
rating.  Thus, the doctrine is not for application to this 
aspect of the veteran's claim.  See, e.g., Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's right hip disability, the 
Board determines that the evidence supports a 10 percent 
initial rating.  The medical evidence shows that the veteran 
continues to have right hip pain secondary to sartorius 
muscle sprain and entrapment syndrome.  While range of 
motion of the right hip has been reported as near full, 
there is definite discomfort in attempted internal rotation 
with the leg extended and against resistance.  With 
consideration of 38 C.F.R. §§ 4.40 and Deluca, supra, the 
Board determines that such findings support a conclusion of 
limitation of rotation the hip with an inability to toe-out 
more than 15 degrees, which warrants an initial rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  

The overwhelming preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's right hip 
disability.  Range of motion of the hip findings reported in 
recent years reveal limitation of flexion to 30 degrees or 
less; or limitation of abduction with motion lost beyond 10 
degrees, even when considering DeLuca factors.  
Specifically, as of May 2004 the veteran displayed full 
flexion, extension, abduction and adduction of the right hip 
despite his disorder.  Similarly, in June 2005, the veteran 
exhibited full right hip flexion to 125 degrees, as well as 
full right hip abduction to 45 degrees, which weighs against 
a rating in excess of 10 percent under Diagnostic Codes 5252 
requiring at least a limitation of flexion to 30 degrees for 
a 20 percent (or higher) evaluation.  The medical evidence 
also does not demonstrate a limitation of abduction with 
motion lost beyond 10 degrees, as would be required for a 20 
percent rating under Diagnostic Code 5253.  While the Board 
acknowledges the veteran's complaints of mild right hip pain 
at a 2/10, and flares rated at a 10/10, these symptoms do 
not warrant an award of a rating in excess of 10 percent, 
given the veteran's near full range of motion of the right 
hip (other than rotation of the hip with ability to with 
toe-out the right leg).  As the preponderance of the 
evidence is against an initial or staged rating in excess of 
10 percent, the benefit of the doubt doctrine does not apply 
to this aspect of the claim.  38 U.S.C.A. § 5107(b); Ortiz, 
supra.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 20 percent, but no more than 20 percent, 
for service connected residuals of a compression fracture of 
T-11 is granted, subject to the law and regulations governing 
the payment of monetary benefits.

An initial 10 percent rating for service connected sartorius 
muscle sprain and entrapment syndrome of the right hip, but 
no more than 10 percent is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is warranted to 
address the current level of severity of the veteran's left 
knee disability.  38 C.F.R. § 19.9 (2006).  As noted on 
behalf of the veteran in an April 2007 Brief, his service 
representative correctly asserted that the June 2005 VA 
examiner failed to conduct a range of motion examination of 
the veteran's left knee, therefore rendering it impossible 
for the Board to consider higher evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The examination was 
not adequate in this regard, and therefore, a new examination 
must be provided. 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded an 
orthopecic examination to determine the 
current severity of his service-connected 
chondromalacia patella of the left knee 
with superior and inferior patellar 
tendonitis, a ganglion cyst and status-
post partial resection of the inferior 
patellar tendon.  Range of motion of the 
left knee, to include any additional 
functional impairment (i.e., loss of 
motion) caused by pain, repetition 
weakness or other DeLuca factors, must be 
reported, along with any other studies or 
tests that are deemed necessary.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim for 
a rating in excess of 10 percent for a 
left knee disability.  If the claim is 
not granted to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
  




 Department of Veterans Affairs


